                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

SETH R. MULL,
     Plaintiff,

         v.                                           CIVIL ACTION NO. 19-CV-3246

JOHN HARMON,
etal,                                                                        FILED
         Defendants.                                                         AUG 13 2019
                                        MEMORANDUM
                                                                          KATEBARKMAN C1efk
                                                                        BY.    - fJep. C!erk
TUCKER,J.                                                                     AUGUST / , 2019

         Prose Plaintiff Seth R. Mull, a convicted prisoner currently confined at Northampton

County Prison, has filed a Complaint pursuant to 42 U.S.C. § 1983 alleging constitutional

claims. He has also filed a Motion to Proceed In Forma Pauperis. Because it appears that Mull

is unable to afford to pay the filing fee, the Court will grant him leave to proceed in forma

pauperis. For the following reasons, the Complaint will be dismissed in part with prejudice and

in part without prejudice pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) and Mull will be granted

leave to file an amended complaint ifhe can cure the defects identified in the claims dismissed

without prejudice.

I.       FACTS

         Mull alleges that Northampton County Prison has placed him in a "no communications"

status. (ECF No. 2 at 7.) 1 He contends that his legal mail does not reach his attorney (id.), that

he has filed grievances about this with no solution (id. at 9), and that his court appointed attorney

in his criminal cases has attempted to call the prison but has been harassed. (Id) Mull asserts

that for months prior to his criminal trial he needed to speak with his attorney and potential



1 The   Court adopts the pagination supplied by the CM/ECF docketing system.
witnesses, but when he asked to call his attorney prison officials told him to write to her even

though his legal mail was not being forwarded. (Id.) He was only able to get messages to his

attorney by giving them to other inmates who were being discharged from the Prison and have

them send the messages on. (Id. at 9-10.) When he complained to Defendant Charles Horvath of

the prison's internal affairs unit that his mail was being destroyed, Horvath responded by

denying that his mail was being destroyed. (Id. at 10.) Finally, Mull asserts his rights are being

violated because he is currently in administrative segregation on a 23 hour lockdown status that

does not give him time to go to the prison law library since he has less than one hour to shower,

clean his cell and use the library. (Id.)

II.      STANDARD OF REVIEW

         The Court will grant Mull leave to proceed informa pauperis because it appears that he is

incapable of paying the fees to commence this civil action. 2 Accordingly, 28 U.S.C. §

1915(e)(2)(B) requires the Court to dismiss the Complaint if, among other things, it fails to state

a claim. Whether a complaint fails to state a claim under § 1915(e )(2 )(B )(ii) is governed by the

same standard applicable to motions to dismiss under Federal Rule of Civil Procedure 12(b)(6),

see Tourscher v. McCullough, 184 F.3d 236, 240 (3d Cir. 1999), which requires the Court to

determine whether the complaint contains "sufficient factual matter, accepted as true, to state a

claim to relief that is plausible on its face." Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quotations omitted). Conclusory allegations do not suffice. Id. As Mull is proceedingpro se,

the Court construes his allegations liberally. Higgs v. Att 'y Gen., 655 F.3d 333, 339 (3d Cir.

2011).




2
 However, as Mull is a prisoner, he will be obligated to pay the filing fee in installments in
accordance with the Prison Litigation Reform Act. See 28 U.S.C. § 1915(b).

                                                  2
        Rule 8(a) of the Federal Rules of Civil Procedure requires a complaint to contain ''a short

a~ain statement of the claim showing that the pleader is entitled to relief." A district court may

sua sponte dismiss a complaint that does not comply with Rule 8 if"the complaint is so

confused, ambiguous, vague, or otherwise unintelligible that its true substance, if any, is well

disguised." Simmons v. Abruzzo, 49 F.3d 83, 86 (2d Cir. 1995) (quotations omitted). This Court

has noted that Rule 8 "requires that pleadings provide enough information to put a defendant on

sufficient notice to prepare their defense and also ensure that the Court is sufficiently informed to

determine the issue." Fabian v. St. Mary's Med. Ctr., No. Civ. A. 16-4741, 2017 WL 3494219,

at *3 (E.D. Pa. Aug. 11, 2017) (quotations omitted).

III.    DISCUSSION

        Section 1983 of Title 42 of the United States Code provides in part:

         Every person who, under color of any statute, ordinance, regulation, custom, or
         usage, of any State or Territory or the District of Columbia, subjects, or causes
         to be subjected, any citizen of the United States or other person within the
         jurisdiction thereof to the deprivation of any rights, privileges, or immunities
         secured by the Constitution and laws, shall be liable to the party injured in an
         action at law, suit in equity, or other proper proceeding for redress.

42 U .S.C. § 1983. "To state a claim under § 1983, a plaintiff must allege the violation of a right

secured by the Constitution and laws of the United States, and must show that the alleged

deprivation was committed by a person acting under color of state law." West v. Atkins, 487 U.S.

42, 48 (1988).

       A.        Claims Involving Grievances

       Mull alleges that Defendant Horvath responded to his grievance by denying that his legal

mail was being destroyed. He also makes other general allegations that grievances were not

properly addressed without naming any specific Defendant. Claims based on the handling of

prison grievances fail because "[p ]rison inmates do not have a constitutionally protected right to


                                                 3
a grievance process." Jackson v. Gordon, 145 F. App'x 774, 777 (3d Cir. 2005) (per curiam);

see also Caldwell v. Beard, 324 F. App'x 186, 189 (3d Cir. 2009) (per curiam). Accordingly, the

facts alleged by Mull about the manner in which Defendant Horvath and other unspecified

Defendants addressed his grievances do not give rise to a plausible basis for a constitutional

claim and will be dismissed with prejudice.

       B.      Claims Involving Legal Mail

       The United States Court of Appeals for the Third Circuit has explained that prisoners "do

not forfeit their First Amendment right to use of the mails" and that a "pattern and practice of

opening properly marked incoming [legal] mail outside an inmate's presence infringes

communication protected by the right to free speech." Bieregu v. Reno, 59 F.3d 1445, 1452 (3d

Cir. 1995), abrogated in part by Oliver v. Fauver, 118 F.3d 175 (3d Cir. 1997); see also Taylor

v. Oney, 196 F. App'x. 126, 128 (3d Cir. 2006) (reaffirming holding in Bieregu that "prison

officials impinge upon the First Amendment rights of prisoners when they open prisoners' legal

mail outside the presence of the addressee prisoner"). To state a First Amendment claim for

interference with a prisoner's legal mail, a plaintiff must allege that the interference was done

according to a "pattern and practice." Jones v. Brown, 461 F.3d 353,359 (3d Cir. 2006) ("A

state pattern and practice ... of opening legal mail outside the presence of the addressee inmate .

. . impinges upon the inmate's right to freedom of speech."). A prisoner may allege that actions

were taken pursuant to a pattern or practice without the existence of a ''blanket policy." See, e.g.

id. (distinguishing between "a pattern and practice" and an ''explicit policy"). Prisoners need not

allege or prove any "actual injury" beyond direct injury to their First Amendment right to use the

mails. Taylor, 196 F. App'x at 128. Courts have found that mere isolated incidents of

interference without evidence of an improper motive, are insufficient to establish a First



                                                 4
 .,.




Amendment violation. See, e.g. Nixon v. Secy Pa. Dep 't ofCorr., 501 F. App'x 176, 178 (3d

Cir. 2012) ("[T]he District Court correctly determined that Nixon's claim alleging a single,

isolated interference with his personal mail was insufficient to constitute a first Amendment

violation."); Beese v. Liebe, 51 F. App'x. 979,981 (7th Cir. 2002) (dismissing First Amendment

Claim based on allegations that four pieces of legal mail had been opened outside of inmate's

presence, since the inmate presented no evidence that his legal mail had been intentionally

opened, and where the inmate merely speculated that the prison official intended to do so);

Gardner v. Howard, 109 F .3d 427, 420-31 (8th Cir. 1997).

        While Mull generally alleges interference with his legal mail, his Complaint fails to set

forth specific factual averments describing how any named Defendant was personally involved

in the interference. He also makes no allegation that the interference was part of a pattern and

practice. Without at least a modicum of factual specificity on these points, the Court must

conclude that Mull has failed to state a plausible claim of interference. with legal mail under the

First Amendment. See Taylor, 196 F. App'x at 128 (stating that the inmate must allege the

"personal involvement on the part of the Defendants in the alleged pattern and practice of

opening his mail"). The Court cannot, however, state that Mull can never successfully state a

plausible First Amendment claim. Accordingly, this claim will be dismissed without prejudice

pursuant to 28 U.S.C. § 19I5(e)(2)(B)(ii), and Mull will be granted leave to file an amended

complaint if can cure the defects in this claim identified by the Court.

       C.      Claims Involving Lockdown Status Interfering With Access to Courts

       Finally, Mull claims that his First Amendment rights are being violated because his

placement in administrative segregation on a 23 hour lockdown status does not give him time to




                                                  5
go to the prison law library. He asserts generally that this "directly affected the outcome of my

trial." (ECF No. 2 at 7.)

       To the extent that Mull asserts a claim that his limited access to legal resources while he

is in administrative segregation deprives him of access to the courts, such a claim made by an

inmate must include an element of actual harm. Lewis v. Casey, 518 U.S. 343, 351 (1996). In

other words, a prisoner claiming that he was denied access to the courts must allege an injury

traceable to the conditions of which he complains. Diaz v. Holder, 532 F. App'x 61, 63 (3d Cir.

2013) (per curiam) (affirming dismissal of denial of access claims where plaintiff failed to tie

alleged deficiencies in library to harm in underlying action). In general, an actual injury occurs

when a prisoner demonstrates that a "nonfrivolous" and "arguable" claim was lost because of the

denial of access to the courts. Christopher v. Harbury, 536 U.S. 403,415 (2002). "[T]he

underlying cause of action, ... is an element that must be described in the complaint." Id.

Furthermore, the right to access the courts may be satisfied if the plaintiff has an attorney. Diaz,

532 F. App'x at 63 (citing Bounds v. Smith, 430 U.S. 817,831 (1977) and Peterkin v. Jeffes, 855

F.2d 1021, 1042(3dCir.1988));seealsoPraterv. CityofPhi/adelphia,542F.App'x 135,137

n.4 (3d Cir. 2013) (per curiam).

       Mull's conclusory allegation that the denial of access to the law library "directly affected

the outcome ofmy trial" is insufficient to support a First Amendment claim. 3 Mull, who was




3
  The allegation is also insufficient to state a plausible right to counsel claim under the Sixth
Amendment since a damages remedy would necessarily imply the invalidity ofMull's conviction
and is not allowed unless the conviction is overturned. See Heck v. Humphrey, 512 U.S. 477
(1994); see also Prater v. City of Philadelphia, 542 F. App'x 135, 138 (3d Cir. 2013) (construing
similar claim as possible Sixth Amendment claim). This claim is also dismissed without
prejudice. As with his First Amendment claim, to the extent Mull can assert a Sixth Amendment
claim based on interference with access to legal resources that would not imply the invalidity of
his conviction, he may attempt to amend the claim.
                                                 6
represented by counsel at his criminal trial, has not identified any specific actual harm he

suffered, namely a nonfrivolous and arguable claim that he lost because his access to the law

library is now or was restricted. Moreover, he also fails to identify which named Defendant

allegedly violated his rights as related to these allegations. Accordingly, the claim is not

plausible as pled and does not satisfy Rule 8's requirement that Mull provide enough information

to put the Defendants on sufficient notice to prepare their defense and also ensure that the Court

is sufficiently informed to determine the issue. The claim, therefore, will also be dismissed

without prejudice pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) and Mull will be granted leave to file

an amended complaint if can cure these defects.

       An appropriate Order follows.

                                              BY THE COURT:




                                              PETRESE B. TUCKER, J.




                                                  7
